 CERTAIN-TEED PRODUCTS CORP.Certain-Teed Products Corporation and Roger D.Jaynes, PetitionerandUnited Cement,Lime andGypsum Workers International Union,AFL-CIO.Case 21-RD-851October 21, 1968DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a Stipulation for Certification uponConsent Election executed on November 1, 1967, anelection by secret ballot was conducted on November29, 1967, under the direction and supervision of theRegional Director for Region 21, among employees inthe stipulated unit. At the conclusion of the balloting,theballotswere impounded because of pendingcharges filed shortly before the election. These chargeswere subsequently withdrawn on December 13, 1967,and on December 18, 1967, the ballots were countedand the parties were furnished with a tally of ballots.The tally showed that of approximately 119 eligiblevoters, 110 cast ballots, of which 13 were for, and 58against the Union. There were 39 challenged ballots.On December 26, 1967, the Union filed timelyobjections to the election, alleging eight instances ofEmployer misconduct and one instance of miscon-duct by Petitioner Jaynes. The Union served theEmployer with a copy of its objections on the sameday. The Union did not, however, serve the PetitionerJaynes with a copy of its objections until January 12,1968. Shortly thereafter, the Employer requested theRegional Director to dismiss the objections on theground that the Union's delay in serving Jaynesconstituted a failure to follow the procedural obliga-tionsof service imposed on objecting parties bySection 102.69(a) of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended.' The RegionalDirector then caused an investigation to be made, andthereafter, on February 14, 1968, issued and servedon the parties his Report on Objections. The RegionalDirector denied the Employer's request that theobjectionsbe dismissed without regard to theirmerits, finding that the Union's delay in servingJaynes did not result in any prejudice to the parties.With respect to the merits of the objections, theRegional Director found that, as alleged in objection5, the Employer had interfered with the election byposting, during the 24-hour period immediately pre-ceding the election, a copy of the Board ballot withan X marked in the "NO" box. The Regional Directorfurther found that the Employer did not otherwise1Section 102.69(a) states,inter alia,"Copies of such objectionsshallimmediatelybe served on the other parties by the party filingthem, and a statement of service shall be made."(Emphasis supplied.)2 See, for example,Allied Electric Products, Inc.,109 NLRB 1270,andHughes Tool Company,119 NLRB 739. To the extent that the173 NLRB No. 38229engage in objectionable conduct, and that Jaynes hadnot engaged in any objectionable activity. The Re-gional Director recommended, therefore, that objec-tion 5 be sustained, that the election be set aside, andthat a new election be directed. He further recom-mended that all other objections be overruled. TheEmployer thereafter filed timely exceptions to thereport, together with a supporting brief in which itasks that the objections be dismissed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The Union is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of the employees of theEmployer within the meaning of Section 9 (c) (1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act-All production and maintenance employees at theCertain-teed plant in Riverside, California, includingshipping and receiving employees, machine super-visors,quality control inspectors, and the store-keeper;excludingoffice clerical employees, guards,watchmen, professional employees, and supervisorsas defined in the Act, as amended.5.The Regional Director's recommendation thatthe election be set aside is based upon the undisputedfact that, during the 24-hour period preceding theelection, the Employer posted at its plant a reproduc-tion of the Board ballot with an "X" marked in the"NO" box. This activity was open and well-publicizedin nature and constituted conduct which the Boardhas consistently found to warrant setting an electionaside.'The Employer excepts3 to the RegionalDirector's recommendation on the ground, amongothers, that the Regional Director acted contrary tothe Board's Rules and Regulations in investigating andpassing upon the merits of the objections in view oftheUnion's delay in serving the Petitioner Jayneswith a copy of its objections. Assuming the Em-ployer, upon whom service was promptly made, hasthe standing to complain of the Regional Director'saction in considering the merits of the objections inthe circumstances of this case, we do not agree withthe Employer's position that the Regional Directoracted improperly in so doing.The facts relevant to the procedural mattersEmployer's exceptions question the validity of the rule set out in thesecases or its applicability to the Employer's activity herein, we find nomerit in these exceptions.3Jaynes, as noted, filed no exceptions to the Regional Director'sReport and Recommendations. 230DECISIONSOF NATIONALLABOR RELATIONS BOARDdescribedby the Employer's exceptions are notdisputed.'Although the Union on the same daymailed to the Employer a copy of the objections itfiled on December 26, 1967, it failed to mail a copyof these objections to Petitioner Jaynes, until January12, 1968. Its delay in serving Jaynes is not explained.However, as set out in the affidavit submitted byJaynes to the Regional Director, Jaynes receivednotice from the Regional Director on December 26,1967, that the objections had been filed that day. Onthe following day, December 27, Jaynes asked An-derson, the Employer's personnel manager, about theobjections. Anderson then exhibited the Employer'scopy of the objections to Jaynes, but permittedJaynes to read only that part which referred to theconduct allegedly committed by Jaynes. On January4 and 7, Jaynes informed the Board's Regional Officethat he had not received a copy of the objections. OnJanuary 12, the Union sent a copy to Jaynes.On January 30, 1968, the Employer filed with theRegional Director its motion to dismiss the objectionswithout regard to their merits alleging, as groundstherefor, the delay in serving Jaynes.Inhisreportdated February 14, 1968, theRegional Director denied the Employer's motion todismiss the objections, finding that the Union's delayin serving Jaynes with a copy of its objections had notresulted in prejudice to any of the parties, and that,therefore, the Union had not contravened the servicerequirements established in Section 102.69(a) of theBoard's Rules and Regulations. The Regional Directorcited the Board's decision inSouthern Service Com-pany,Ltd.,'as supporting his determination toconsider the objections on their merits in thesecircumstances.In complaining of the Regional Director's rulingon the dismissal motion, and in presenting thatmotion here anew, the Employer does not contendthat any prejudice was in fact suffered by it or byJaynes because of the Union's delay in serving theobjections on Jaynes. It claims rather that the use of aprejudice standard to test the merits of its motion todismiss is contrary to the intent and purpose of boththe Board's above-cited rule and certain Board deci-sionswhich have imposed a requirement of "strictadherence" to the service requirements of Section102.69(a) of our Rules and Regulations and in whichtheBoard applied that requirement in dismissingelection objections without regard to their meritswhere the objecting party had delayed in servingother interested parties.6The Employer has failed to note, however, thatthe cases it cites which express the policy of "strictadherence" predate the decision of the Sixth CircuitCourt of Appeals inN.L R.B. v. Brown Lumber Co,336 F.2d 641 (1964). In that case, the court deniedenforcement of the bargaining order the Board issuedin 143 NLRB 174. The court rested its decision onthe ground that, in the underlying representationcase, the Board had improperly rejected and refusedto investigate election objections timely filed by theemployer simply because the employer had not servedon the Union a copy of its objections as provided inSection 102.69(a) of the Board's Rules and Regula-tions. The court expressly noted that, in rejecting theemployer's objections, the Board had acted under aliteral interpretation of its rules and in accord with apolicy requiring strict observance of the serviceprovisions of the cited Board rule.' The court made itclear that the Board was not justified in so doingbecause it should have, but did not, consider thefollowing: (1) the union was not prejudiced by its nothaving received a copy of the employer's objections;(2) the injury which a "slavish adherence" to theBoard's procedural rules might do to basic employeerights the Act entrusts to the Board's protection; and(3) the concurrently operative effect of the provisionsof Section 102.121 of the Board's Rules and Regula-tions, declaring, "The Rules and Regulations ... shallbe liberally construed to effectuate the purposes andprovisions of the Act."The Regional Director's action in this case accordswithout present view that, where as here, a party hastimely filed election objections with the Board, suchobjections should not be rejected without consideringtheirmerits simply because of a delay by theobjecting party in serving other parties with a copy ofthe same, unless some prejudice be shown.'As previously indicated, the Employer does notclaim that any prejudice resulted by the Union's delayin serving Jaynes with a copy of its election objec-tions, and the Regional Director found none in factexisted.We, therefore, hereby deny the motion todismiss the objections which the Employer filed withusand expressly affirm the Regional Director'sconsideration of the merits of the Union's objections.We have also considered, but find no merit in, theEmployer's exceptions to the Regional Director's4 The Employertakes no exception to the Regional Director'sfinding that the facts with respect to the procedural issue aresubstantially as stated in Jaynes'affidavit.5 Case 21-RC-9026, notpublishedin NLRB volumes.6General Time Corporation,112 NLRB 86,Phillips PetroleumCompany,122 NLRB 1351,Tung-Sol Electric, Inc.,114 NLRB 104The courtfurther statedWe do not believe that it wasever intended that the Board rulesshould operate as the law of the Medes and Persians which"altereth not." They shouldnot be applied as "a rigid code tohave an inflexible meaning irrespective of circumstances,"whichwas the language used by the Supreme Court in refusing to adopta strict and harsh construction of the Federal Rules of CriminalProcedure.Fallen v. United States,378 U.S. 139,.decidedJune 22, 1964.In our judgment,the Board's rules should have nogreater sanctity than the rules governing courts 336 F.2d 641,645.8 To the extent thatGeneral Time Corporation,112 NLRB 86, andsimilar cases are inconsistent herewith,they are overruled. CERTAIN-TEED PRODUCTS CORPfinding that the Employer's conduct in posting forthe 24-hour period preceding the election a copy ofthe Board's ballot in its plant with an "X" marked inthe "NO" box, prejudiced the results of the election.'Accordingly,we adopt the Regional Director'srecommendation that the election herein be set asideand we shall direct a new election.9See the cases citedsupra,fn. 2.In the absence of any exceptions thereto we adopt,pro forma,theRegional Director's recommended dismissal of objections 1,2,3,4,6,7,8,and 9.10 An election eligibility list, containing the names and addresses ofall the eligible voters,must be filed by the Employer with the RegionalDirector for Region 21 within 7 days after the date of issuance of theORDER231It is hereby ordered that the election conductedherein on November 29, 1967, be, and it hereby is,set aside.[Text of direction of second election' ° omitted frompublication]notice of Second Election by the Regional Director The RegionalDirector shall make the list available to all parties to the election. Noextension of time to file this list shall be granted by the RegionalDirector except in extraordinary circumstances.Failure to comply withthis requirement shall be grounds for setting aside the election wheneverproper objections are filed.Excelsior Underwear Inc.,156 NLRB 1236.